Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner acknowledges that Applicant’s amendments from 02/18/2021 have overcome all outstanding objections to the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Examiner acknowledges that Applicant’s amendments from 02/18/2021 have overcome all outstanding 112(b) rejections from the non-final rejection dated 11/20/2020. 
Claims 1, 4-21, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “A glass article comprising: greater than or equal to 74 mol. % and less than or equal to 82 mol. % of SiO2, Al2O3, B2O3, at least one alkali oxide, and at least one alkaline earth oxide”. It is unclear whether this phrase means the glass article comprises between 74-82 mol. % of SiO2, or 74-82 mol. % each of these individual constituents, or 74-82 mol. % of the sum of the listed constituents. Examiner notes that similarly amended claim 27 claims a glass article comprising 74-82 mol. % SiO2. For the purposes of examination, Examiner will interpret this claim limitation to mean that the glass article must comprise between 74-82 mol. % SiO2 unless otherwise specified by applicant during the course of prosecution. One possible way to overcome this rejection would be to amend claim 1 to state “A glass article comprising: greater than or equal to 74 mol.% and less than or equal to 82 mol.% of SiO2, while also comprising Al2O3, B2O3, at least one alkali oxide, and at least one alkaline earth oxide”. 
All claims not specifically addressed are rejected due to their dependency on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 4-9, 13-14, 16-21, and 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grimm (US20190382303, hereinafter referred to as Grimm).
Regarding Claim 1, Grimm discloses an example of a glass article comprising greater than or equal to 74 mol. % and less than or equal to 82 mol. % SiO2 (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass comprising 76 mol. % SiO2), Al2O3, B2O3, at least one alkali oxide, and at least one alkaline oxide (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass comprising at least Al2O3, B2O3, Na2O which is an alkali oxide and MgO which is an alkaline oxide) wherein the glass article is capable of being strengthened by ion exchange (see Grimm at [0016], disclosing that the glass can be tempered by ion exchange) and the glass article has a thickness (see Grimm at [0077], disclosing samples (0.5mm-1.0mm) of the glass) and which meets the limitations of the first equation in claim 1 {hereinafter referred to as E1 by the Examiner for the sake of brevity} (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass which provides an E1 value of 26.8 where, in mol. %, Al2O3 is 6.1, B2O3 is 4.3, Na2O is 10, K2O is 0.6, and the thickness is 1mm). For the purposes of E1, the thickness is taken at 1.0 mm (see Grimm at [0077], disclosing samples (0.5mm-1.0mm) of the glass). Examiner notes that, with respect to the range of 0.5mm to 1.0mm, 1.0mm represents the minimum value for E1; therefore, all other values for the thickness in the range of 0.5mm to 1.0mm meet the limitations of E1. Grimm further discloses an example of a glass which meets the limitations of the second equation in claim 1 {hereinafter referred to as E2 by 2 is 76, Al2O3 is 6.1, B2O3 is 4.3, Na2O is 10, K2O is 0.6, MgO is 0.8, and BaO is 0). 
Regarding Claim 4, Grimm discloses an example of a glass wherein SiO2 is greater than or equal to 74 mol. % and less than or equal to 81 mol. % (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass which is 76.0 mol. % SiO2). 
Regarding Claims 5-7, Grimm further discloses an example of a glass with a Na2O content of 10.0 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed Na2O ranges of 5 mol. % to 12 mol. %, 8 mol. % to 11 mol. %, and 5 mol. % to 10 mol. %.  
Regarding Claims 8 and 9, Grimm further discloses an example of a glass with a K2O content of 0.6 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed K2O ranges of 0.3 mol. % to 1.5 mol. % and 0.3 mol. % to 1.0 mol. %.  
Regarding Claim 13 and 14, Grimm further discloses an example of a glass with a B2O3 content of 4.3 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed B2O3
Regarding Claim 16-18, Grimm further discloses an example of a glass with a MgO content of 0.8 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed MgO ranges of 0.1 mol. % to 6 mol. %, 0.15 mol. % to 6 mol. %, and 0.15 mol. % to 4 mol. %.
Regarding Claim 19-21, Grimm further discloses an example of a glass with a CaO content of 0.8 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed CaO range of 0 mol. % to 4 mol. %, 0.5 mol. % to 2 mol. %, and 0.5 mol. % to 3.5 mol. %.
Regarding Claim 23, Grimm further discloses an example of a glass which satisfies the limits of the equation discloses in Claim 23, hereinafter referred to as E23 (see Grimm at [0103], Table 2, Example A3, where E23 = -1.57 taking, in terms of mol. %, SiO2 at 76, Al2O3 at 6.1, B2O3 at 4.3, Na2O at 10, K2O at 0.6, MgO at 0.8, and BaO at 0).
Regarding Claim 24, Grimm further discloses an example of a glass which satisfies the limits of the equation disclosed in Claim 24, hereinafter referred to as E24 (see Grimm at [0102], Table 1, Example A3, where E24 = -99.5 taking, in terms of mol. %, SiO2 at 76, Al2O3 at 6.1, B2O3 at 4.3, Na2O at 10, and MgO at 0.8).
Regarding Claim 25, Grimm further discloses an example of a glass which satisfies the limits of the equation disclosed in Claim 25, hereinafter referred to as 2O3 at 6.1, B2O3 at 4.3, K2O at 0.6, and CaO at 0.8).
Regarding Claim 26, Grimm further discloses a glass with an Al2O3 content of 6.1 mol. % (see Grimm at [0102], Table 1, Example A3), which is greater than the claimed Al2O3 range of 1 mol. % or more; a B2O3 content of 4.3 mol. % (see Grimm at [0102], Table 1, Example A3), which is greater than the claimed B2O3 range of 3 mol. % or more; a Na2O content of 10.0 mol. % (see Grimm at [0102], Table 1, Example A3), which is greater than the claimed Na2O range of 5 mol. % or more; a K2O content of 0.6 mol. % (see Grimm at [0102], Table 1, Example A3), which is greater than the claimed K2O range of 0.3 mol. % or more; and a MgO content of 0.8 mol. % (see Grimm at [0102], Table 1, Example A3), which is greater than the claimed MgO range of 0.1 mol. % or more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15, 27-30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US20190382303, hereinafter referred to as Grimm).
Regarding Claims 10-12, Grimm discloses the limitations of Claim 1 as discussed above. While Grimm does not explicitly disclose an example of a glass which meets the limitations of Claim 1 and which further contains an Al2O3 content of greater than or equal to 1 mol. % and less than or equal to 6 mol. %, greater than 3 mol. % and less than 6 mol. %, or greater than 1 mol. % and less than 5 mol. % as claimed respectively, Grimm does disclose an example of a glass which meets the limitations of Claim 1 and which has an Al2O3 content of 6.1 mol. % (see Grimm at [0103], Table 2, Example A3, where Al2O3 is 6.1 mol. %). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Regarding Claim 15, while Grimm does not explicitly disclose an example of a glass which meets the limitations of Claim 1 and which further contains a B2O3 content of greater than or equal to 5 mol. % and less than or equal to 10 mol. %, Grimm does disclose an example of a glass which meets the limitations of Claim 1 and which has a B2O3 content of 4.3 mol. % (see Grimm at [0103], Table 2, Example A3, where B2O3
Regarding Claim 27, Grimm discloses an example of a glass comprising greater than or equal to 74 mol.% and less than or equal to 82 mol.% SiO2 (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass comprising 76 mol. % SiO2); greater than or equal to 3 mol.% and less than or equal to 16 mol.% B2O3 (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass comprising 4.3 mol. % B2O3); greater than or equal to 5 mol.% and less than or equal to 12 mol.% Na2O (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass comprising 10.0 mol. % B2O3); greater than or equal to 0.30 mol.% and less than or equal to 1.5 mol.% K2O (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass comprising 0.6 mol. % K2O); greater than or equal to 0.10 mol.% and less than or equal to 6.00 mol.% MgO (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass comprising 0.8 mol. % MgO); and greater than or equal to 0.50 mol.% and less than or equal to 4.0 mol.% CaO (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass comprising 0.8 mol. % CaO), wherein: the glass article is capable of being strengthened by ion exchange (see Grimm at [0016], disclosing that the glass can be tempered by ion exchange); the glass article has a thickness t (mm) (see Grimm at [0077], disclosing samples (0.5mm-1.0mm) of the glass); which meets the limitations of the first equation in claim 27 {hereinafter referred to as E27 by the Examiner for the sake of brevity} (see Grimm at [0102], 2O3 at 6.1, B2O3 at 4.3, Na2O at 10.0, and K2O at 0.6); and which meets the limitations of the second equation in claim 27 {hereinafter referred to as E28 by the Examiner for the sake of brevity} (see Grimm at [0102], Table 1, Example A3, disclosing an example of a glass providing an E28 value of -1.57 when taking, in terms of mol. %, SiO2 is 76, Al2O3 is 6.1, B2O3 is 4.3, Na2O is 10, K2O is 0.6, MgO is 0.8, and BaO is 0). Examiner notes that, with respect to the range of 0.5mm to 1.0mm, 1.0mm represents the minimum value for E27; therefore, all other values for the thickness in the range of 0.5mm to 1.0mm meet the limitations of E27. 
Grimm does not disclose an example of a glass that meets the above limitations of Claim 27 while also comprising greater than or equal to 1 mol. % and less than or equal to 6 mol. % A12O3, however, Grimm discloses an example of a glass which meets the above limitations of Claim 27 and which has an Al2O3 content of 6.1 mol. % (see Grimm at [0103], Table 2, Example A3, where Al2O3 is 6.1 mol. %). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding Claim 28, Grimm discloses the limitations of Claim 27 as discussed above. Grimm further discloses an example of a glass with a SiO2 2 range of 74 mol. % to 80 mol. %; a B2O3 content of 4.3 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed B2O3 range of 4 mol. % to 11 mol. %; and an MgO content of 0.8 % (see Grimm at [0102], Table 1, Example A3), which is within the claimed MgO range of 0.15 mol. % to 6 mol. %. 
Regarding Claim 29, Grimm discloses and example of a glass with an Al2O3 content of 6.1 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed Al2O3 range of greater than or equal to 3 mol. %; a Na2O content of 10.0 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed Na2O range of 8 mol. % to 11 mol. %; a MgO content of 0.8 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed MgO range of 0.15 mol. % to 4 mol. %; and a CaO content of 0.8 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed CaO range of less than or equal to 2 mol. %.
While Grimm does not explicitly disclose an example of a glass which meets the limitations of Claim 27 and which has between 74-75 mol. %, Grimm does disclose an example of a glass which meets the limitations of Claim 27 and which has 76 mol. % SiO2 (see Grimm at [0102], Table 1, Example A3). Grimm also does not explicitly disclose an example of a glass which meets the limitations of 2O3, however, Grimm discloses an example of a glass which meets the limitations of Claim 27 with a B2O3 content of 4.3 mol. % (see Grimm at [0102], Table 1, Example A3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding Claim 30, Grimm discloses an example of a glass with a SiO2 content of 76 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed SiO2 range of 74 mol. % to 80 mol. %; a B2O3 content of 4.3 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed B2O3 range of 4 mol. % to 11 mol. %; a Na2O content of 10.0 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed Na2O range of less than or equal to 10 mol. %; a K2O content of 0.6 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed K2O range of less than or equal to 1 mol. %; a MgO content of 0.8 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed MgO range of greater than or equal to 0.15 mol. %; and a CaO content of 0.8 mol. % (see Grimm at [0102], Table 1, Example A3), which is within the claimed CaO range of less than or equal to 3.5 mol. %.
While Grimm does not disclose an example with meets the limitations of Claim 27 and which contains 5 mol. % or less of Al2O3, Grimm does disclose an 2O3 content of 6.1 mol. % (see Grimm at [0102], Table 1, Example A3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding Claim 32, Grimm discloses an example of a glass which meets the limitations of claim 27 and which meets the limitations of the equation in claim 32 {hereinafter referred to as E32 by Examiner for the sake of brevity} (see Grimm at [0102], Table 1, Example A3 which provides an E32 value of -1.57 where, in mol. %, SiO2 is 76, Al2O3 is 6.1, B2O3 is 4.3, Na2O is 10, K2O is 0.6, MgO is 0.8, and BaO is 0). 
Regarding Claim 33, Grimm discloses an example of a glass which meets the limitations of claim 27 and which meets the limitations of the equation in claim 33 {hereinafter referred to as E33 by Examiner for the sake of brevity} (see Grimm at [0102], Table 1, Example A3 which provides an E33 value of -99.5 when taking, in terms of mol. %, SiO2 at 76, Al2O3 at 6.1, B2O3 at 4.3, Na2O at 10, and MgO at 0.8).
Regarding Claim 34, Grimm discloses an example of a glass which meets the limitations of claim 27 and which meets the limitations of the equation in claim 34 {hereinafter referred to as E34 by Examiner for the sake of brevity} (see Grimm 2O3 at 6.1, B2O3 at 4.3, K2O at 0.6, and CaO at 0.8). 
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that the compositional ranges of Grimm are not disclosed with sufficient specificity to constitute an anticipation of the ranges recited in independent claim 1. Without addressing the merits of this position, Examiner contends that this is a moot point because Examiner is not relying on the compositional ranges of Grimm to form the basis of a rejection, but is instead relying upon specific example(s) disclosed by Grimm, such as example A3, which does meet the limitations of at least Claim 1 of the instant application. 
Applicant argues that not a single example of a glass composition disclosed in Grimm meets the limitations of Claim 1 of the instant application. Examiner respectfully disagrees as evidenced by example A3 from Grimm, which meets the limitations of at least Claim 1 of the instant application as discussed above. 
Applicant argues that the position taken for claim 1 similarly translates to independent claim 27. Examiner respectfully contends that while example A3 does not anticipate claim 27, claim 27 is obvious in view of Grimm as evidenced at least by example A3 as discussed above. 
Applicant argues that the compositional ranges of Danielson are not disclosed with sufficient specificity to constitute an anticipation of the ranges in independent claim 1 of the instant application. Applicant further argues that Danielson does not disclose any specific examples which meet the limitations of Claim 1 of the instant application. Examiner respectfully agrees and withdraws the previous 102/103 rejections using Danielson. 
Applicant argues that Danielson teaches away from the claimed invention. Without addressing the merits of this position, Examiner contends that this is a moot point because Danielson is not being used as the basis of a rejection in this instant office action.  
Applicant argues that the examples in Danielson would not lead one skilled in the art to determine how to vary SiO2 in relation to Al2O3, B2O3, Na2O, K2O, MgO, and BaO in the manner specifically claimed in claim 1 of the instant application. Without addressing the merits of this position, Examiner contends that this is a moot point because Danielson is not being used as the basis of a rejection in this instant office action.
Applicant argues that the position taken for Danielson concerning the 103 rejection for Claim 1 also extends to independent claim 27. Examiner respectfully contends the same positions for claim 27 as for claim 1 above. 
For these reasons Applicant’s arguments have been found unpersuasive except where noted otherwise. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/C.K.M./Examiner, Art Unit 1731